Order and judgment as against the Smith Food Corporation reversed on the law, without costs, motion denied, and the complaint as to it dismissed, without costs, on the ground that a judgment has already been rendered against this defendant for the same amount upon the same claim in the Municipal Court. Order and judgment as against the Julian Food Corporation unanimously affirmed, with ten dollars costs and disbursements. No opinion. Appeal of J. K. Z. Food Corporation dismissed. Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.